DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending for examination in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/07/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Walther et al. is considered as one of the most pertinent art in the field of invention and discloses, methods for autonomous vehicle testing are provided. In one example embodiment, a computer-implemented method includes obtaining, by a computing system, data indicative of a test of an autonomous vehicle computing system. The method can include determining, by the computing system, one or more autonomous vehicle capabilities that are tested by the test. The method includes determining, by the computing system, a testing scenario that corresponds to the test. The testing scenario can generated at least in part using real-world data.
Walther however is does not teach among others the combination of “automatically labeling the one or more unlabeled real-world driving logs to generate one or more labeled real-world driving logs, the automatically labeling including: analysis-by-synthesis on the one or more unlabeled real-world driving logs to generate one or more simulated driving logs, whereby the one or more simulated driving logs include reconstructed driving scenes or portions thereof.”
Hotson et al (US 2019/0080206 A1) is yet another one of the most pertinent art in the field of endeavor and discloses, systems, and computer program products for refining synthetic data with a Generative Adversarial Network (GAN) using auxiliary inputs. Refined synthetic data can be rendered more realistically than the original synthetic data. Refined synthetic data also retains annotation metadata and labeling metadata used for training of machine learning models. GANs can be extended to use auxiliary channels as inputs to a refiner network to provide hints about increasing the realism of synthetic data.
Hotson however alone or with the combination of Walther fails to disclose among others the combination of “automatically labeling the one or more unlabeled real-world driving logs to generate one or more labeled real-world driving logs, the automatically labeling including: analysis-by-synthesis on the one or more unlabeled real-world driving logs to generate one or more simulated driving logs, whereby the one or more simulated driving logs include reconstructed driving scenes or portions thereof.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Murali et al, (US 20170200063 A1), a system for applying a set of sections spanning a down-sampled version of an image of a road-scene to a low-fidelity classifier to determine a set of candidate sections for depicting one or more objects in a set of classes. The set of candidate sections of the down-sampled version may be mapped to a set of potential sectors in a high-fidelity version of the image. A high-fidelity classifier may be used to vet the set of potential sectors, determining the presence of one or more objects from the set of classes. The low-fidelity classifier may include a first Convolution Neural Network (CNN) trained on a first training set of down-sampled versions of cropped images of objects in the set of classes.
	Stacy et al. US 20180357514 A1, is yet another one of the most pertinent art and discloses, a set of virtual images can be generated based on one or more real images and target rendering specifications, such that the set of virtual images correspond to (for example) different rendering specifications (or combinations thereof) than do the real images. A machine-learning model can be trained using the set of virtual images. Another real image can then be processed using the trained machine-learning model. The processing can include segmenting the other real image to detect whether and/or which objects are represented (and/or a state of the object).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446